Citation Nr: 0637024	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-13 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from January 1965 until April 
1967.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

In September 2005, the veteran testified at a Video 
Conference hearing before the undersigned.  A transcript of 
that hearing has been associated with the claims file.

This matter was previously before the Board in October 2005 
and was remanded for further development.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's PTSD 
has been productive of complaints of irritability, anxiety, 
nightmares, hypervigilence, exaggerated startle response, and 
impaired sleep; objectively, the veteran had normal speech, 
no panic attacks, the ability to maintain effective social 
relationships, and no impairment in comprehension, memory, 
intelligence, or judgment, with a Global Assessment of 
Functioning (GAF) score indicating mild symptoms upon VA 
examination.
 

CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

Here the veteran is appealing the initial rating assignment 
as to his PTSD.  In this regard, because the August 2003 
rating decision granted the veteran's claim of entitlement to 
service connection, such claim is now substantiated.  His 
filing of a notice of disagreement as to the August 2003 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the PTSD disability 
at issue (38 C.F.R. § 4.130, DC 9411), and included a 
description of the rating formulas for all possible schedular 
ratings under this diagnostic code.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the 30 percent evaluation that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
video conference hearing before the Board.  The Board has 
carefully reviewed his statements and testimony and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 

Legal criteria

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  

VA's Schedule for rating mental disorders reads, in pertinent 
part, as follows:

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).
According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 
to 80 indicates the examinee has, if at all, symptoms that 
are transient or expectable reactions to psychosocial 
stressors but no more than slight impairment in social, 
occupational or school functioning.  A GAF score of 61 to 70 
indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 indicates the examinee has serious 
symptoms or a serious impairment in social, occupational, or 
school functioning.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The veteran asserts that an initial evaluation in excess of 
30 percent is warranted for his service-connected PTSD.  
After reviewing the evidence of record, the Board finds that 
the veteran's disability picture is appropriately reflected 
by the 30 percent evaluation throughout the entirety of the 
rating period on appeal and that a higher rating is not 
warranted, as discussed below.

The competent evidence fails to reveal communication 
difficulties.  In fact, upon VA examination in May 2003, the 
veteran's speech was of normal cadence and volume.  Although 
restricted affect was noted, his eye-contact was good and he 
was co-operative and spontaneous during the examination.  The 
January 2005 VA examination report stated that the veteran 
did not display any impairment regarding his ability to 
communicate.  With regard to weekly or more frequent panic 
attacks, neither the May 2003 nor the January 2005 VA 
examination reports noted any complaints of such attacks.  
The examiner noted that the veteran appeared to suffer from 
increased anxiety during the initial beginning of the 
interview in 2005.  Regarding comprehension skills, there is 
no evidence of any difficulty in understanding complex 
commands.  In fact, after a clinical interview and a review 
of some VA records, D.C., Ph.D., opined that the veteran 
"can understand, remember and carry through simple one and 
two-step job instructions."  Dr. D.C. also thought that the 
veteran would have trouble relating to groups and that he is 
mildly to moderately impaired in his ability to relate to 
bosses because of his anger.  Dr. D.C. further believed that 
the veteran could maintain his concentration and attention.  
There was no indication of intellectual deficit upon either 
VA examination or throughout the VA treatment records.  With 
respect to recall, the 2003 examiner found the veteran's 
long-term memory was intact, but found the veteran has some 
difficulty with short-term recall.  Upon VA examination in 
2005, the veteran was able to recall 3/3 items immediately 
and 2/3 items after a 5 minute delay.  Long-term memory was 
again found to be intact.  With respect to judgment and 
abstract thinking, the record fails to demonstrate 
impairment.

Regarding occupational functioning, the veteran has stated 
that his PTSD has made it difficult for him to hold a job.  
Letters submitted by M.G.M., Ph.D., in April 2004 and L.D.K., 
M.D., in March 2004 also comment that the veteran's PTSD 
symptoms impair his ability to work.  However, the Board 
finds that the evidence of record does not demonstrate that 
the veteran's PTSD symptomatology has limited his 
employability to the extent that the next-higher 50 percent 
evaluation would be appropriate.  Indeed, the May 2003 VA 
examination report listed his occupational history, 
indicating that after the military, the veteran worked in a 
bakery setting for about 20 years.  He next worked in the 
security industry for about 9 years until about 1991.  Since 
then he has worked occasionally at his cousin's pizza 
restaurant and at a friend's bar.  The record does not 
indicate any firings due to his PSTD symptoms.  Indeed, the 
veteran reported that he had never been fired from a job 
during the 2003 VA examination.  The Board notes that after 
VA examination in 2003 the veteran was diagnosed with alcohol 
dependence, in remission.

The Board observes that the veteran has had minimal 
difficulty in establishing effective social relationships.  
The VA examiner in 2003 noted that the veteran gets along 
great with his daughter and that he is "happy" when she is 
around.  He also enjoys spending time with his friend that 
owns a bar, his cousin, and another friend at a Car-X shop.  
Upon VA examination in 2005, the veteran reiterated his 
thoughts about the relationships discussed at the 2003 VA 
examination.  It was noted in both VA examination reports 
that the veteran does not pursue activities/hobbies for 
enjoyment.  The Board also acknowledges the letters from Dr. 
M.G.M. and Dr. L.D.K. indicating that the veteran suffers 
from social isolation.  The Board points out the 2002 
examination report in which Dr. D.C. concluded that the 
veteran's social functioning is "not as impaired as one 
would expect."  Dr. D.C. further noted that the veteran 
interacts with his ex-wife, goes to a bar, talks to a friend 
who owns a bar, runs errands, and attends to his self-care.  
Based on the preceding, the Board finds the overall weight of 
the evidence fails to reveal social impairment of such 
severity as to allow for a finding that his disability 
picture is more analogous to the next-higher 50 percent 
rating under Diagnostic Code 9411.

The Board acknowledges the veteran's complaints and findings 
of record indicating his PTSD symptoms of nightmares, 
impaired sleep, irritability, anxiousness, and avoidance of 
crowds.  Additionally, the veteran has indicated difficulty 
in dealing with authority.  The Board also acknowledges the 
veteran's symptoms of exaggerated startle response and 
hypervigilence/suspiciousness.  At the 2005 VA examination, 
the veteran reported sleeping on his couch with an open view 
of the front door.  He also endorsed having an exaggerated 
startle response, but the examiner noted that the veteran did 
not react to a pager that went off during the examination.  
The Board observes that above VA examinations and 
psychological treatment reports indicate no history of 
inpatient psychiatric care or hospitalizations.  Further, 
there is no history of either suicidal or homicidal ideation.  
Rather, the record shows that veteran has repeatedly denied 
suicidal and homicidal ideation.  However, the Board finds 
that these symptoms have been appropriately reflected in the 
30 percent evaluation currently in effect throughout the 
rating period on appeal.  Based on all of the foregoing, the 
veteran's PTSD symptoms have not led to a degree of social 
and occupational impairment commensurate with the next-higher 
50 percent evaluation under the general rating schedule for 
mental disorders.

In determining that the veteran's PTSD is appropriately 
reflected by the current 30 percent evaluation, the Board 
further relies on three GAF scores of 65 indicated upon VA 
examinations conducted in May 2003 and January 2005 as well 
as the July 2002 examination by Dr. D.C.  While letters from 
Dr. M.G.M. and Dr. L.D.K. each noted a GAF score of 45, 
indicating more serious symptoms, those letters did not 
comprehensively discuss the complaints or findings relating 
to the veteran's PTSD and the GAF scores.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (stating that a factor 
for assessing the probative value of a medical opinion 
includes the thoroughness and detail of it).  The Board 
acknowledges the veteran's statement about the value of the 
GAF scores from two of his treating physicians, doctors 
M.G.M. and L.D.K.  However, the Board finds that GAF score of 
45 is not consistent with the evidence of record.  As 
described above, a GAF score of from 41 to 50 indicates 
serious symptoms or a serious impairment in social, 
occupational, or school functioning, none of which are 
demonstrated by the evidence of record.  As such, that GAF 
score of 45 is found to be less probative, for the reasons 
previously discussed, than three consistent scores of 65 
recorded over approximately a three-year period.

In conclusion, the Board finds that the veteran's 30 percent 
disability rating for PTSD is appropriate over the entirety 
of the rating period on appeal.  The overwhelming majority of 
the criteria associated with the next-higher 50 percent 
evaluation for PTSD have not been demonstrated in the record.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Finally, the evidence does not reflect that the disability at 
issue has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


